per curiam:
El Procurador General sometió un informe en relación con una queja presentada ante este Tribunal por la Sra. Blanca G. Torres Gerena contra el Ledo. Iván Flores Ayffán. En el mismo expresó, en síntesis y en lo pertinente, que la señora Torres Gerena compareció a su oficina y alegó que el licenciado Flores Ayffán incumplió con los Cánones del Código de Ética Profesional por haber dejado que prescribiera una causa de acción en daños y perjuicios que le había encomendado desde de febrero de 1993 e informarle que estaba trabajando en el caso a pesar de que sabía que el término para incoar la demanda había expirado sin presentar la misma. Ordenamos la radicación de la correspondiente querella.
En la querella que radicara, el Procurador General for-muló tres (3) cargos contra el licenciado Flores Ayffán por violación al Código de Ética Profesional. Las violaciones se refieren, en primer lugar, al Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, ya que el abogado alegada-*910mente incumplió su deber para con la señora Torres Ge-rena, quien lo contrató para representarla en la causa de acción que tenía contra un tercero, sin que éste realizara gestión alguna en ese sentido, permitiendo que transcu-rriera el término prescriptivo para presentar la misma. En segundo término, el aquí querellado supuestamente vio-lentó las disposiciones del Canon 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual requiere de todo abo-gado mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso, al no comunicarle las opiniones periciales de los médicos que su-puestamente éste consultó en la preparación de su caso, y que no le resultaban favorables en la defensa del mismo, y, más aún, al no informarle que su causa había prescrito. Por último, al abogado se le imputó haber violado las dis-posiciones del Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al ocultarle al cliente la realidad jurídica de su caso haciéndole falsas representaciones en el sentido de que él estaba trabajando en el mismo.
El licenciado Flores Ayffán contestó la referida querella. En la misma, éste sostuvo que le comunicó a la querellante que estaría aceptando su caso tan sólo a los efectos de ana-lizar si era viable o no la presentación de una demanda y no con el fin de presentar la misma. Éste sostuvo haberle indicado a su dienta que, para someter la demanda, era necesario que se le hicieran varias pruebas médicas, a las cuales ésta no se había sometido; no obstante, el abogado no indicó para qué fecha le hizo tal advertencia a la querellante. Además, el licenciado Flores Ayffán nos plan-tea que el Procurador “erró al determinar en su imputación de cargos que la causa de acción de la querellante estaba prescrita, ya que quien debe hacer esa determinación es un Tribunal con competencia”.
El 8 de julio de 1999, mediante resolución a esos efectos, designamos al ex Juez Superior Agustín Mangual Hernán-dez como Comisionado Especial para atender la querella.
*911El 4 de octubre de 1999, el Comisionado Especial pre-sentó su informe, en el cual determinó que el 3 de febrero de 1993, la querellante visitó la funeraria Arecibo Memorial en donde recibió daños por la explosión de una unidad de aire acondicionado, a causa de los cuales fue ingresada en el Hospital Dr. Sulsoni, del cual recibió una factura que no fue cubierta por su plan médico. Además, determinó que el querellado, mediante acuerdo verbal, accedió asumir la representación legal de la querellante.(1) El licenciado Flores Ayffán envió dos (2) cartas, una al Hospital Dr. Sulsoni y otra al ajustador de la Cooperativa de Seguros Múltiples, en las cuales éste se identificó como el representante legal de la perjudicada.
El Comisionado también determinó que la señora Ge-rena visitaba con frecuencia la oficina del licenciado Ayffán para inquirir sobre su caso y que, en una ocasión, la secre-taria de éste le informó que se había acordado con la com-pañía aseguradora el pago de treinta y cinco mil dólares ($35,000) de los cuales, le dijeron, veinte mil ($20,000) co-rresponderían al abogado. La querellante habló con el abo-gado en varias ocasiones y éste, alegadamente, le aseguró que no había término de prescripción que afectara la pre-sentación del caso.
El 29 de abril de 1996, la querellante firmó unos docu-mentos en los que concedió su autorización para que el abogado recibiera sus récords médicos. Lo próximo que éste le informó fue que no podía hacer nada con su caso ya que ésta nunca se había sometido a una prueba de punción pulmonar. El 9 de octubre de 1996, la señora Torres Ge-rena recogió el expediente de su caso en la oficina del abogado.
Pocos días después, el 28 de octubre de 1996, la quere-llante envió una carta a la Cooperativa de Seguros Múlti-*912ples solicitando por escrito la razón por la cual su caso no había sido resuelto. Esta carta fue contestada el 24 de diciembre de 1996. La compañía le informó que el caso fue cerrado ya que el mismo había prescrito al momento en que el licenciado Flores Ayffán se comunicó con ellos ha-ciendo la reclamación.
Finalmente, el Comisionado Especial concluyó en su in-forme que el querellado “no produjo prueba alguna de que, dentro del término prescriptivo de la acción civil que tenía la Sra. Torres Gerena, hubiera hecho una reclamación oportuna para interrumpir dicho término o que radicara la acción en el tribunal correspondiente dentro del mencio-nado término prescriptivo”.
El 26 de octubre de 1999, el abogado querellado compa-reció ante nos mediante “Moción solicitando término de tiempo para replicar informe del Comisionado Especial”. Le concedimos quince (15) días para así hacerlo. Ello no obstante, el abogado querellado nunca compareció ante nos con su escrito en réplica a las determinaciones del Comisionado.
Resolvemos.
l — l
En el primer cargo, el Procurador General alega que “[e]l abogado Iván Flores Ayffán incumplió el deber que tenía para con la señora Blanca G. Torres Gerena, luego de aceptar representarla en una demanda, al no realizar ges-tión alguna a favor de su cliente, permitiendo que la causa de acción de dicha persona prescribiera, lesionando, así, los derechos e intereses de dicha parte”.
El Comisionado concluyó que, en efecto, el licenciado Flores Ayffán había asumido la representación legal de la señora Torres Gerena, con quien llegó a un acuerdo verbal para la presentación de una reclamación contra la funeraria en donde sufrió los daños. El Canon 18 del Có-*913digo de Ética Profesional, supra, establece, en lo perti-nente, que:
Será impropio de un abogado asumir una representación pro-fesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a. la administración de la justicia.
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable ....
En reiteradas ocasiones hemos advertido a todos los miembros de la profesión legal que tienen la obligación y el deber de defender los intereses del cliente diligentemente con un trato profesional caracterizado por la mayor capacidad, la más devota lealtad y la más completa honradez. In re Cardona Vázquez, 108 D.P.R. 6, 18 (1978); In re Arana Arana, 112 D.P.R. 838, 843 (1982); Colón Prieto v. Géigel, 115 D.P.R. 232, 239 (1984); In re Díaz Alonso, Jr., 115 D.P.R. 755, 764 (1984); In re Acosta Grubb, 119 D.P.R. 595 (1987).
Hemos expresado, además, que incumple con sus deberes para con los clientes el abogado que, luego de aceptar representar a un cliente para la presentación de una demanda, no hace gestión profesional alguna a favor de su cliente. In re Pagán Ayala, 115 D.P.R. 431 (1984). Además, la indiferencia, desidia, despreocupación, inacción y displicencia de parte de un abogado, como patrón de conducta en relación con asuntos encomendados por algunos clientes, constituye una violación al Canon 18 del Código de Ética Profesional que aquí nos ocupa. In re Arana Arana, supra.
En el caso ante nos, el licenciado Flores Ayffán aceptó la representación legal de la querellante, hecho que quedó evidenciado en las cartas que el propio abogado envió tanto al hospital donde ésta fue atendida como por la comunica-ción que éste envió a la compañía aseguradora. A pesar de *914aceptar dicha representación, éste no realizó ninguna ges-tión efectiva para someter la demanda ante los tribunales para interrumpir el término prescriptivo de un año que corre contra la querellante en su causa de acción. Incum-plió, en consecuencia, con el referido Canon 18.
rH HH
En segundo lugar, el Procurador le imputa al querellado violar las disposiciones del Canon 19(2) del Código de Ética Profesional, supra, que requiere de todo abogado mantener a su cliente siempre informado de todo asunto importante que suija en el desarrollo del caso que le ha sido encomen-dado; al no comunicarle a la señora Torres Gerena la opi-nión pericial que alegadamente le ofrecieron los médicos a quienes supuestamente consultó en su preparación para radicar la demanda; ni comunicarle el hecho de que la ac-ción había prescrito estando el asunto bajo su atención.
Nos hemos pronunciado ya en torno a que el abogado que acepta un caso y no demuestra la competencia y diligencia que exige el ejercicio de la abogacía, y que no mantiene al cliente informado de todo asunto importante que surja en el desarrollo del caso, incurre en violación tanto a lo dispuesto en el Canon 18 como en el Canon 19 del Código de Etica Profesional, supra. In re Rosario, 116 D.P.R. 462 (1985).
Hemos expresado, además, que un abogado no sólo debe representar a su cliente con fidelidad, lealtad y diligencia, sino que debe mantenerlo informado de todo *915asunto importante que surja en el desarrollo del caso cuya atención le ha sido encomendada. In re Cardona Vázquez, 108 D.P.R. 6 (1978). En otras palabras, el abogado debe mantener informado a su cliente de las gestiones realiza-das y del desarrollo de los asuntos a su cargo, consultán-dole cualquier duda sobre asuntos que no caigan en el ám-bito discrecional, y dentro de los medios permisibles, cumplir con sus instrucciones. Canon 19 del Código de Ética Profesional, supra. In re Pagán Ayala, supra; In re Díaz Alonso, Jr., supra.
En el caso de marras, el licenciado Flores Ayffán violentó las disposiciones del citado Canon 19 del Código de Ética Profesional al mantener a su dienta a oscuras de todo tipo de negociación que éste pudo haber llevado a cabo o de la necesidad de cualquier prueba adicional que era necesaria para someter el caso ante la consideración de un tribunal de justicia. Además, la evidencia presentada refleja que la querellante se comunicó en reiteradas ocasiones con la oficina de su abogado sin que éste le contestara sus llamadas. Con esta conducta el abogado querellado evidentemente violó el Canon 19 del Código de Ética Profesional, supra. In re Maduro Classen, 142 D.P.R. 611 (1997).
hH I — I HH
Por último, el Procurador presentó un tercer cargo contra el licenciado Flores Ayffán por alegadamente violentar las disposiciones del Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al “ocultarle a su cliente la realidad jurídica de lo sucedido con el caso que ella le encomendó, haciéndole falsas representaciones de que dicho caso se estaba trabajando, a sabiendas de que el mismo había prescrito”. Dicho canon, en lo pertinente, dis-pone que: “la conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y *916honrada. No es sincero ni honrado el utilizar medios que sean inconsistentes con la verdad”. (Énfasis suplido.) Re-sulta evidente que el abogado querellado no fue ni sincero ni honrado con su dienta.
IV
Los cargos contra el querellado revelan descuido y ne-gligencia en el cumplimiento de sus obligaciones como abo-gado, en perjuicio de su dienta al punto que ésta perdió cualquier posibilidad de presentar su causa de acción. Las determinaciones de hecho del Comisionado Especial de-muestran que el querellado incumplió su deber de ser dili-gente en la tramitación de su caso y mantener a su dienta informada.
Por los fundamentos expuestos, decretamos la suspen-sión indefinida de Iván M. Flores Ayffán del ejercicio de la abogacía y le imponemos el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representán-dolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados, e informe oportunamente de su sus-pensión a los distintos foros judiciales y administrativos del país. Deberá, además, certificarnos dentro del término de treinta (30) días a partir de su notificación el cumpli-miento de estos deberes, notificando también al Procurador General.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Fuster Berlingeri no intervinieron.

 De hecho, en su informe, el Comisionado Especial determinó que el ahogado acordó verbalmente con su dienta que la reclamación que haría en la demanda sería de trescientos mil dólares ($300,000).


 “El abogado debe mantener a su cliente siempre informado de todo asunto importante que suija en el desarrollo del caso que le ha sido encomendado.
“Siempre que la controversia sea susceptible de un arreglo o transacción razo-nable debe aconsejar al cliente el evitar o terminar el litigio, y es deber del abogado notificar a su cliente de cualquier oferta de transacción hecha por la otra parte.
“El abogado que representa varios clientes con intereses comunes o relacionados entre sí no debe transigir ninguno de los casos envueltos sin que cada cliente esté enterado de dicha transacción y sus posibles consecuencias.”